DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a CON of 16/157861 PAT 10867393.
Claims 1-20 are pending.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/10/2020 and 06/16/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20, respectively, of prior U.S. Patent No. 10867393. This is a statutory double patenting rejection.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI LIU/Primary Examiner, Art Unit 2666